We concur in the action of the court in awarding a new trial, and the sufficiency of the reasons for so doing. Although some doubt was expressed upon the point by RODMAN, J., in Johnsonv. Nevill, 65 N.C. 677, an early decision made after the introduction of the new system of pleading under the Code, it has    (300) *Page 238 
been since settled that a matter put in issue and material to the results is conclusively determined by the verdict and judgment, where land is sought to be recovered, as it would be if the recovery of persona property was the object. Here, both the pleadings and the issue involve the determination of the title and consequent right of possession in the plaintiff, and this distinctly and definitely decided in the verdict. It could not therefore be drawn in question between the parties again by the defendant, and becomes res adjudicata of record.
We refer to some of the many adjudications of this court — Fallsv. Gamble, 66 N.C. 455; Isler v. Harrison, 71 N.C. 64; Gay v. Stancell76 N.C. 369; Yates v. Yates, 81 N.C. 397; Tuttle v. Harrill, 85 N.C. 456.
No error.                                                      Affirmed.
Cited: Johnson v. Pate, 90 N.C. 336; Springs v. Schenck, 99 N.C. 556;Bickett v. Nash, 101 N.C. 583; Ferguson v. Wright, 115 N.C. 569; Wyatt v.Mfg. Co., 116 N.C. 283; Turnage v. Joyner, 145 N.C. 83, 84.